The opinion of the court was delivered by
Lowrie, C. J.
The appellants, as executors, have no right to object to this distribution; but as legatees they have. We have therefore considered their complaint, and find it to be unfounded.
The testator gives to his widow so much of his estate “ as she is justly entitled to by the laws of this Commonwealth, and no more.” This, of course, includes the $300 allowed to widows in all cases. -It is urged, however, that she ought to have claimed this in accordance with forms of. the Acts of 14th April 1851, and 9th April 1849. But we do not think so. To claim under those Acts, she must follow their forms; but claiming under the will, she must await its execution. • R requires all the personal estate to be sold; and claiming under the will, the widow must let this be done. We do not, therefore, look to the intestate laws for the form of her claim, but for the measure of it. She is entitled to claim $300 at the distribution, and so the court below decided.
Appeal dismissed, at the costs of the appellants.